IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40693

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 797
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 23, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
TYLER ALEXANDER ROBBINS,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of five years, for sexual abuse of a child under sixteen,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Tyler Alexander Robbins pled guilty to sexual abuse of a child under sixteen. I.C. § 18-
1506. In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Robbins to a unified term of fifteen years, with a minimum period of confinement of
five years. Robbins filed an I.C.R. 35 motion for reduction of his sentence, which the district
court denied. Robbins appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Robbins’s judgment of conviction and sentence are affirmed.




                                                   2